UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1627


ANTONIO L. LAUGHTON,

                Plaintiff - Appellant,

          v.

HAMPTON ROADS SHIPPING ASSOCIATION,

                Defendant - Appellee,

          and

INTERNATIONAL LONGSHOREMAN ASSOCIATION, District Council of
Hampton Roads,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cv-00427-RAJ-LRL)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio L. Laughton, Appellant Pro Se.      Dean Taylor Buckius,
VANDEVENTER BLACK, LLP, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Antonio   L.   Laughton   appeals   the    district   court’s    order

denying his second motion to amend his complaint and granting

Appellee’s motion to dismiss for failure to state a claim.                 We

have     reviewed     the   record   and   find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Laughton v. Hampton Rds. Shipping Ass’n, No. 2:14-cv-

00427-RAJ-LRL (E.D. Va. May 11, 2015).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    AFFIRMED




                                      2